UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2010 Commission file number: 001-32934 CENTRAL GOLDTRUST (Translation of registrant’s name into English) Mailing Address: P.O. Box 10106, Ancaster, Ontario Canada L9K 1P3 Courier Address: 55 Broad Leaf Crescent, Ancaster, Ontario, Canada L9G 3P2 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: RegulationS-T Rule101(b)(1) only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: RegulationS-T Rule101(b)(7) only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. INCORPORATION BY REFERENCE Exhibit99.1 to this Form6-K is hereby incorporated by reference as an exhibit to the registration statement on FormF-10 of Central GoldTrust (File No.333-159612). EXHIBIT INDEX Underwriting Agreement dated June 16, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CENTRAL GOLDTRUST (Registrant) Date June 16, 2010 By: /s/ J.C. Stefan Spicer (Signature) J.C. Stefan Spicer, President & CEO 3
